Citation Nr: 0029376	
Decision Date: 11/07/00    Archive Date: 11/16/00

DOCKET NO.  99-12 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an increased evaluation for scarring, as a 
residual of a shell fragment wound (SFW) of the right elbow, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Michael A. Holincheck, Associate Counsel






INTRODUCTION

The veteran served on active duty from November 1966 to 
September 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.

The Board notes that the veteran originally submitted a 
request for a hearing at the RO in June 1999.  The hearing 
was scheduled for August 1999 and the veteran was notified of 
the date.  However, the veteran's representative then 
contacted the RO to cancel the hearing.  Accordingly, the 
Board will adjudicate the claim based on the evidence of 
record.  


REMAND

The veteran was granted service connection for scarring as 
the residuals of a SFW of the right elbow in April 1969 and 
assigned a 10 percent rating that has remained in effect 
until the present.

The veteran was afforded VA examinations in February 1969 and 
January 1974 to assess the status of the residuals of the 
SFW.  At both examinations, the veteran complained of pain 
with repetitive use or with lifting over 25 pounds.  The 
results of the physical examinations reflected residuals 
involving pain with lifting.

The veteran was afforded another VA examination in November 
1998.  He complained that he could not do continuous movement 
with his right arm because of numbness.  He also said that he 
did not have strong grip with his right hand and frequently 
dropped things.  The physical examination reported the 
veteran's ranges of motion for supination and pronation.  
However, there was no mention of any type of neurological 
evaluation or testing of muscle strength to address the 
veteran's complaints of numbness and weakness.  The veteran 
has argued that the examination did not reflect an adequate 
evaluation of the status of his right elbow disability.  In 
light of the absence of any discussion to indicate that the 
examiner checked the neurological or muscle status of the 
veteran's right elbow disability, the Board believes 
comprehensive neurologic and orthopedic examinations are in 
order to more accurately assess the veteran's current level 
of disability.

Therefore, this case is REMANDED for the following action:

1.  The veteran should be contacted and 
requested to identify the names, 
addresses, and approximate dates of 
treatment for all VA and private health 
care providers who may possess additional 
records pertinent to his claim.  After 
securing any necessary authorization from 
the veteran, the RO should attempt to 
obtain copies of any treatment records 
identified, which have not been 
previously secured.  Any records received 
should be associated with the claims 
file.

2.  The veteran should be afforded VA 
neurologic and orthopedic examinations to 
determine the current nature and extent 
of the functional impairment attributable 
to his service-connected right elbow 
disability.  All indicated studies, 
including X-rays and range of motion 
studies in degrees, should be performed.  
In accordance with DeLuca v. Brown, 8 
Vet. App. 202 (1995), the examination 
report must cover any weakened movement, 
including weakened movement against 
varying resistance, excess fatigability 
with use, incoordination, painful motion, 
pain with use, and provide an opinion as 
to how these factors result in any 
limitation of motion.  If the veteran 
describes flare-ups of pain, the examiner 
must offer an opinion as to whether there 
would be additional limits on functional 
ability during flare-ups, and if 
feasible, express this in terms of 
additional degrees of limitation of 
motion during the flare-ups.  If the 
examiner is unable to offer an opinion as 
to the nature and extent of any 
additional disability during a flare-up, 
that fact must be so stated.  The claims 
file and a copy of this remand must be 
made available to and reviewed by the 
examiner in conjunction with the 
examination.  The examination report 
should be typed.

3.  After the development requested has 
been completed, the RO should review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this REMAND.  If the report 
is deficient in any manner, the RO must 
implement corrective procedures at once 
in accordance with Stegall v. West, 11 
Vet. App. 268 (1998).

4.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should 
readjudicate the veteran's claim for an 
increased rating for his right elbow 
disability.  This should include 
reference to DeLuca, and 38 C.F.R. §§ 
4.40, 4.45, and 4.59 (2000).  If the 
benefit sought is not granted to the 
veteran's satisfaction, he and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this REMAND, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ROBERT E. O'BRIEN
	Acting Member
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

- 3 -


